154 U.S. 623
14 S.Ct. 1179
23 L.Ed. 913
BERREYESAv.UNITED STATES.
No. 83.
December 11, 1876.

H. W. Carpentier and P. Phillips, for appellant.
The attorney General, Montgomery Blair, and S. O. Houghton, for the United States.
Mr. Chief Justice WAITE delivered the opinion of the court.


1
Notwithstanding the great ability with which this cause has been argued before us on behalf of the appellants, we are unable to distinguish it from a large number of cases to be found in our Reports, in which we have felt compelled to decide adversely to claims made under alleged Mexican grants, because it did not appear that a grant from the Mexican government had been 'deposited and recorded in the proper public office, among the public archives of the republic.' U. S. v. Cambuston, 20 How. 64; U. S. v. Castro, 24 How. 349; U. S. v. Knight, 1 Black, 251; Peralta v. U. S., 3 Wall. 440.


2
The decree of the district court is therefore affirmed, upon the authority of those cases.